DETAILED ACTION
Notice to Applicant
In the amendment dated 3/15/2021, the following has occurred: Claim 15 has been amended.

Allowable Subject Matter
Claims 15, 17-28, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims have been amended to further clarify and distinguish the instantly claimed method over the prior art. The prior art does not teach “applying a compression force to the stack of cells to form the THE/SOFC, wherein the compression force causes one or more ceramic layer and/or metallic layer to be deformed such that any imperfections between the elementary electrolysis cells in the stack are compensated for by the deformation of the layer.” The paragraph in the specification cited for support for this amendment is found persuasive, and the prior § 112 rejections are withdrawn on the basis of the teaching therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723